DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: incident light receiving section (Claims 3, 14-15, 19); signal providing section (Claims 3, 14, 19); output control section (Claim 15); a testing section (Claim 18).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 14-19, 20-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 3 and 21 it is unclear how a light signal travels “close” to the optical measuring instrument? Is “close” defined as a distance? The limitations and specification fail to disclose any structure limitations for one of ordinary skill in the art to make the light signals travel “close” to the optical measuring instrument. Further it is unclear how a light receiver is located on a light signal? Claims 14-19 are rejected because they depend of rejected claim 3.
In claim 20 it is unclear weather the light signal is an optical signal or an electrical signal, therefore making it unclear how one can “arranging the light receiver on the light signal”? Claims 21-22 are rejected because they depend on rejected claim 20.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 3, 14-15, 17-22 are is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al. (8,368,876).
Claim 3
 	Johnson et al. (8,368,876) discloses an incident light receiving section (Fig. 2, Ref. 100) that receives incident light (Receiving light pulses from LIDAR Ref. 140); and a light signal providing section (Fig. 2, Ref. 200) that provides a light signal to the optical measuring instrument (Fig. 2, Ref. 140) after a predetermined delay time since the incident light receiving section (Fig. 2, Ref. 100) has received the incident light (Col. 10, lines 21-26), wherein the delay time is approximately equal to the time between emission of the incident light from the light source and reception of the reflected light by the optical measuring instrument (Fig. 2, Ref. 140) in the case of actually using the optical measuring instrument (Col. 10, lines 31-36; It is inherent the time delay is @ equal to the time of incident light since the prior art indicates that the electronic delay unit is variable, therefore allowing the device to be adjusted to different delays therefore reading on the claimed limitation). Johnson et al. (8,368,876) further discloses the optical measuring instrument includes a light receiver (Fig. 2, Ref. 140); the light signal providing section emits the light signal so that the light signal travels close to the optical measuring instrument (As seen in Fig. 2 the light and measuring are close to each other and therefore reads on the claimed limitation. Further, it’s unclear what is meant by “close” since the claim limitation fails to disclose any structure in the limitation for one skilled in the art to understand the claimed invention); the light signal emitted from the light signal providing section (Fig. 2, Ref. 140) is arranged so that the light receiver (Fig. 2, Ref. 140) is located on the light signal (As indicated in the 112b rejection above it is unclear how a light receiver is located on the light signal without structural clarification for the claim limitation).

    PNG
    media_image1.png
    509
    498
    media_image1.png
    Greyscale

Claim 14
 	Johnson et al. (8,368,876) discloses the incident light receiving section (Fig. 2, Ref. 100) is arranged to convert the incident light into an electrical signal, and the light signal providing section (Fig. 2, Ref. 200) is arranged to convert the electrical signal delayed by the delay time into the light signal (Col. 10, lines 21-26).  
Claim 15
 	Johnson et al. (8,368,876) discloses the incident light receiving section (Fig. 2, Ref. 100) is arranged to convert the incident light into an electrical signal, the optical testing apparatus (See Fig. 2) further comprising an output control section (Fig. 2, Ref. 210) that causes the light signal providing section (Fig. 2, Ref. 200) to output the light signal based on the electrical signal after the delay time since the incident light receiving section (Fig. 2, Ref. 100) has received the incident light (Col. 10, lines 21-26).  
Claim 17
 	Johnson et al. (8,368,876) discloses the incident object has a variable reflectance (The switched light pulses pass through a transmissive optical modulator (e.g., 430), or are reflected off a reflective modulator).  
Claim 18
 	Johnson et al. (8,368,876) discloses a testing section (Fig. 4, Ref. 380) that conducts a test on measurements using the optical measuring instrument (Fig. 4, Ref. 140).  
Claim 19
	Johnson et al. (8,368,876) discloses the incident light receiving section is a photodetector (Col. 2, line 57), and the light signal providing section is a laser diode (Col. 2, lines 62-63). 
Claim 20
 	Johnson et al. (8,368,876) discloses a method for testing an optical measuring instrument that provides incident light from a light source (Fig. 2, Ref. 210) to an incident object (Fig. 2, Ref. 130) and receives reflected light due to reflection of the incident light (Fig., 2, Ref. 130) at the incident object (Fig. 2, Ref. 130) and that has a light receiver (Fig. 2, Ref. 100), the optical testing method having receiving incident light (Receiving light pulses from LIDAR Ref. 140); providing a light signal to the optical measuring instrument (Fig. 2, Ref. 140) after a predetermined delay time since the incident light has been received; and arranging the light receiver (Fig. 2, Ref. 140) on the light signal (It is unclear how the light receiver is on the light signals, but in view of prior art Fig. 2, the light receiver Ref. 140 is on the light signal produced from Ref. 100), wherein the delay time is approximately equal to the time between emission of the incident light from the light source (Fig. 2, Ref. 210) and reception of the reflected light by the optical measuring instrument (See Fig. 2 is the optical measuring system) in a case of actually using the optical measuring instrument (Col. 10, lines 31-36; It is inherent the time delay is @ equal to the time of incident light since the prior art indicates that the electronic delay unit is variable, therefore allowing the device to be adjusted to different delays therefore reading on the claimed limitation).
Claim 21
 	Johnson et al. (8,368,876) discloses the light signal travels (Fig. 2, Ref. 200, 100) close to the optical measuring instrument (Fig. 2, Ref. 140)(As seen in Fig. 2 the light and measuring are close to each other and therefore reads on the claimed limitation. Further, it’s unclear what is meant by “close” since the claim limitation fails to disclose any structure in the limitation for one skilled in the art to understand the claimed invention).
Claim 22
	Johnson et al. (8,368,876) discloses the light signal travels (Fig. 2, Ref. 100) directly to the optical measuring instrument (Fig. 2, Ref. 140).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al. (8,368,876).
Claims 16
	Johnson et al. (8,368,876) discloses the claimed invention except for using a variable attenuator. It would have been obvious to one having ordinary skill in the art at the effective filing date of the claimed invention was made to combine Johnson et al. (8,368,876) with a variable attenuator since it was well known in the art that using a variable attenuator allows the simulation of light for different distances there allowing the device to calibrate devices for different applications. The examiner takes Official Notice that the elements listed above are well-known, or to be common knowledge in the art are capable of instant and unquestionable demonstration as being well-known.

Response to Arguments
Applicant's arguments filed August 11, 2021 have been fully considered but they are not persuasive. 
On pages 7 applicant respectfully takes the position for claims 3, 14-19 that the prior art of Johnson et al. (8,368,876) fails to the light signal providing section emits the light signal so that it travels close to the optical measuring instrument. It is the office’s position that the claim language and specification fail to define what is “close”? The broadest reasonable interpretation of “close” in one view can be for example 1 inch or in another view be 1 mile? Therefore, claims 3, 14-19 remain rejected as indicated in the above rejection. On pages 7-8 applicant takes the position that new method claims 20-22 read over the prior art. The office takes the position that new method claims 20-22 are rejected as indicated in the above rejection under USC 112B and 102(a)(1). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PATRICK STAFIRA whose telephone number is (571)272-2430.  The examiner can normally be reached on M-F 6:30am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL P STAFIRA/Primary Examiner, Art Unit 2886                                                                                                                                                                                                        May 12, 2022